932 F.2d 1443
HORACE MANN INSURANCE COMPANY, Plaintiff-Appellee,v.UNITED INTERNATIONAL INSURANCE COMPANY, Defendant-Appellant.
No. 90-7435.
United States Court of Appeals,Eleventh Circuit.
June 10, 1991.

Rushton, Stakely, Johnston & Garrett, P.A., Robert A. Huffaker, Montgomery, Ala., for defendant-appellant.
Ball, Ball, Matthews & Novak, P.A., Clyde C. Owen, Jr., Montgomery, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Alabama;  Myron H. Thompson, Chief Judge.
Before JOHNSON and COX, Circuit Judges, and MORGAN, Senior Circuit Judge.
PER CURIAM:


1
The judgment is AFFIRMED for the reasons set forth in the memorandum opinion of the district court reported at 762 F.Supp. 1470.